DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 17 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 16, 19-22, 24, 26-29 and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullam et al. (US 20160212538) in view of Pedersen et al. (EP 3457716).
Regarding claims 16, 28 and 35, Fullam discloses a method comprising: simultaneously controlling content rendered via a hand portable device and a spatial audio device (Paragraphs, 0009-0010, 0052 and fig.5: Fullam discusses how a system detecting, via a portable computing device, one or more remote speakers located external to the portable computing device in a real-world environment surrounding the portable computing device, and establishing a wireless connection between the portable computing device and the one or more remote speakers, i.e. simultaneously controlling content rendered by a hand portable device and a spatial audio device); 
Fullam discloses the invention set forth above but does not specifically mentioning “providing for rendering to the user, in response to the action of the user, of the first part, and not the second part, of the spatial audio content via the hand portable device not the spatial audio device”. Fullam however discloses how a system determining the location of the remote speaker(s) which include determining the location based on a user input that indicates the speaker location (Fullam:  Paragraph: 0032); and how the audio signal may instead be output by the local speakers of the computing device if the remote speaker is not closer to the object than the computing device (Fullam: Paragraph: 0039 and fig.4).
Thus it would have been obvious to one of ordinary skill in the art to interpret outputting the audio signal by the local speakers of the computing device if the remote speaker is not closer to the object than the computing device by determining the location of a user input that indicates the speaker location, as rendering to a user, in response to an action by the user, of a first part, not a second part, of a spatial audio content via the hand portable device not the spatial audio device, as disclosed by Fullam.
Fullam discloses the invention set forth above but does not specifically points out “in response to an action of a user, splitting a spatial audio content into, at least, a first part and a second part, wherein the content comprises, at least, the spatial audio content”
Pedersen however discloses a system wherein in response to an action of a user, splitting a spatial audio content into, at least, a first part and a second part, wherein the content comprises, at least, the spatial audio content (Paragraphs: 0007-0009, 0047 and 0073: Pedersen discusses how a system split of the sound signal into the first audio signal and the second audio signal based on distinguishing between speech and noise and configured by a user settings (i.e. user action)) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Fullam, and modify a system wherein in response to an action of a user, splitting a spatial audio content into, at least, a first part and a second part, wherein the content comprises, at least, the spatial audio content, as taught by Pedersen, thus improve or augment the hearing capability of a user by receiving at least the transmitted output audio signal by splitting the audio from the background noise, as discussed by Pedersen   
Considering claim 29, Fullam discloses the apparatus as claimed in claim 28, further caused to perform simultaneous rendering before the action by the user, of the first part of the spatial audio content and the second part of the spatial audio content via the spatial audio device (Paragraphs: 0053-0054: Fullam discusses how a system determining a location of a plurality of remote speakers in a real-world environment around the portable computing device; and send the audio signal to one or more of the remote speakers based on a location of the virtual object in the model relative to the location of the one or more remote speakers in the real-world environment).   
Considering claims 19 and 31, Fullam discloses the apparatus as claimed in claims 16 and 28, further caused to perform simultaneous rendering to the user, in response to the action of the user, of the first part of the spatial audio content via the hand portable device and the second part of the spatial audio content via the spatial audio device (Paragraphs: 0032 and 0053-0054). 
Considering claims 20 and 32, Fullam discloses the apparatus as claimed in claims 16 and 28, wherein the spatial audio content is received from a communication network via the apparatus as a downlink communication channel from a remote person and wherein the first part of the spatial audio content comprises a voice of the remote person (Paragraphs: 0014-0015).  
Considering claims 21 and 33, Fullam discloses the apparatus as claimed in claims 16 and 28, further caused to perform communicating with at least one of the hand portable device or the spatial audio device to determine when the action of the user has occurred, wherein the action of the user comprises movement of the hand portable device towards a head of the user (Paragraphs: 0023 and 0026: Fullam discusses how a head pose and/or movement data determined based on sensor information from any combination of sensors mounted on the wearer and/or external to the wearer including, but not limited to, any number of GPS devices, barometers, magnetometers, cameras and communication devices (i.e. a portable devices)).  
Considering claims 22 and 34, Fullam discloses the apparatus as claimed in claims 19 and 31, wherein a spatial audio scene defined with the second part of the spatial audio content is modified in dependence upon a position of the hand portable device (Paragraphs: 0009, 0018 and fig.1, 104: Fullam discusses how a system utilize one or more external sound-producing devices in the real-world environment to provide spatial audio that corresponds to the three-dimensional placement of virtual objects; and how the portable computing device present visual content including a virtual object associated with a location in the real-world environment, such as an augmented reality image that is positioned at a particular location with respect to the real-world environment). 
Considering claim 24, Fullam discloses the apparatus as claimed in claim 16, further caused to perform responsive to movement of the hand portable device, editing of the second part of the spatial audio content (Paragraphs: 0009, 0018, 0040 and fig.1, 104).  
Considering claim 26, Fullam discloses the apparatus as claimed in claim 16, further caused to perform enabling selection of the first part of the spatial audio content by the user using first-person-perspective mediated reality (Paragraphs: 0018 and 0039).  
Considering claim 27, Fullam discloses the apparatus as claimed in claim 26, wherein the first part of the spatial audio content is an audio object selected via a direction of user attention or an audio scene selected via the direction of user attention or wherein the first part of the spatial audio content is a first moving audio object, wherein the first part of the audio content is rendered as if the first audio object were stationary (Paragraphs: 0002, 0023 and 0018: Fullam discusses how an object positionally associated with a location in a real-world environment around the portable computing device, and generate an audio signal corresponding to the object). 
4. Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullam et al. (US 20160212538) in view of Pedersen et al. (EP 3457716) and further in view of Hultkrantz et al. (US 20110145868).
Considering claim 25, Fullam fail to disclose claim 25. Hultkrantz however discloses the apparatus as claimed in claim 25, wherein the first part of the spatial audio content relates to an incoming call and the second part of the spatial content relates, at least to, at least part of the content rendered via the spatial audio device that continues to be rendered after receiving the incoming call (Paragraphs: 0005, 0040 and Claim.25: Hultkrantz discusses how a system set up the video content call after receiving the request message to send a first content call invite message from the calling party (i.e. the first part of the spatial audio content) and, after establishment of the video content call with the calling party, to send a second video content call invite message to the called party, i.e. content that continues to be rendered after receiving the incoming call).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Fullam, and modify a system wherein the first part of the spatial audio content relates to an incoming call and the second part of the spatial content relates, at least to, content that continues to be rendered after receiving the incoming call, as taught by Hultkrantz, thus allowing the same content to be sent from the Video Content Call Server at the same time to both the calling party and the called party, as discussed by Hultkrantz. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 19-22, 24, 26-29 and 31-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicants argued the prior arts of the record fail to disclose split a spatial audio content into a first and second part. Examiner respectfully disagrees. The prior arts of the record disclose how a system split of the sound signal into the first audio signal and the second audio signal (Pedersen: Paragraphs: 0007-0009, 0047 and 0073)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                              07/11/2022